Citation Nr: 1717905	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the character of the Appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) from a September 2011 Administrative Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When the case was previously before the Board in August 2013 it was remanded for additional development.


FINDINGS OF FACT

1.  During his period of service, the Appellant went absent without leave (AWOL) for a period of over 2,000 days (over five years). 

2.  While pending trial for an AWOL charge, in September 1974, the Appellant requested a discharge for the good of the service.

3.  In September 1974, the Appellant's request was approved, and he was furnished an undesirable discharge (his DD Form 214 reflects a discharge of "under conditions other than honorable" on September 30, 1974).

4.  There were no compelling circumstances to warrant the Appellant's prolonged AWOL period from December 22, 1968, to August 7, 1974.

5.  The Appellant was not insane at the time of the offense(s) that led to his service discharge.

6.  The Appellant's service discharge is an other than honorable discharge for purposes of VA benefits.






CONCLUSION OF LAW

The character of the Appellant's discharge from service is a bar to VA benefits.  38 U.S.C.A. §§ 101 (2), 5103, 5103A, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the law is dispositive of the issue of whether the character of the Appellant's discharge is a bar to VA benefits.  As the claim is being denied as a matter of law, no further development under the VCAA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2014 remand.  The remand instructed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's service personnel records as well as a legible copy of the Department of the Army Discharge Review Board Case Report.  Such records were obtained.  Therefore, the Board finds that the RO has complied with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).




Legal Analysis

Under VA laws and regulations, and for benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d) (2016).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a).  A "discharge" or "release" includes retirement from the active military, naval, or air service. 38 C.F.R. § 3.1 (h). 

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. 
§ 3.203(a) (2016); see Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification -- the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits. Such discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12. 

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12 (c); and, regulatory bars listed in 38 C.F.R. § 3.12 (d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12 (c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and, (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303 (a); 38 C.F.R. § 3.12 (c)(6). 

Under 38 C.F.R. § 3.12 (c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities. 

The Board, however, is not required to simply accept the Appellant's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (holding that the adjudicator is permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL). 

The Appellant served on active duty from 1966 to 1974.  However, he was discharged in 1974 under other than honorable conditions for being AWOL for more than 180 continuous days.  The Appellant is asserting that he had compelling reasons for being AWOL and as such, his discharge should not be a bar to his entitlement to VA benefits.

In this case, the Appellant entered military service on February 16, 1966.  He served in country in the Republic of Vietnam for one year.  Service personnel records reflect that he was authorized 30 days of emergency leave (so he could deal with a family emergency) by papers dated April 29, 1968.  However, on or about June 9, 1968, the Appellant was declared AWOL.  He returned July 1, 1968.  Then, on July 24, 1968, the Appellant was declared AWOL again and he was dropped on the rolls as deserter on August 23, 1968.  An August 16, 1968, letter from the Appellant's Sergeant to the Appellant's wife, urged the Appellant's wife to advise the Appellant of the seriousness of his AWOL if she knew where he was and to inform him that he should return the Army Control.  The Appellant was again declared AWOL on September 3, 1968, and remained absent until on or about October 8, 1968.  Subsequently he went AWOL again from December 22, 1968, until on or about August 7, 1974.  

The Appellant, in written statements, has indicated that he absented himself due to family problems, including sexual assault on his wife, and other issues involving his parents.  His grandmother had just died, and the house his mother lived in was at risk of being taken away.  Further, his parents had divorced and he needed to take care of his mother, who was handicapped.  The Appellant also stated that his wife did not receive any such letter from the military.  He further indicated that he was told by police authorities that when they checked with military authorities, there was no record of him.  Therefore, he continued to remain AWOL instead of turning himself in.  He did not return to the military voluntarily and was AWOL for a period in excess of 2,000 days.  Upon his return on August 7, 1974, the Appellant accepted a discharge under other than honorable conditions for the good of the service in lieu of trial by court martial.  The Army Discharge Review Board accepted that the initial period of AWOL beginning after his emergency leave in April 1968 was due to family problems.  However, the Army Discharge Review Board could not find those to be mitigating factors for a period of six years.  

The Appellant's service personnel records clearly justify his undesirable discharge from military service on the basis of going AWOL for a period in excess of 2,000 days.  A discharge on that basis constitutes a statutory bar to VA benefits.  38 C.F.R. § 3.12 (c)(6).  The Board will address the potential defenses of insanity and compelling circumstances to the statutory bar to VA benefits in this case.  [The Board has also considered whether he was discharged by way of resignation by an officer for the good of the service.  38 C.F.R. § 3.12 (c)(3).  However, this statutory bar does not apply here since the Appellant's rank was that of a private when he resigned, as opposed to an officer.] 

The initial question the Board will address is whether there were compelling circumstances to warrant the prolonged AWOL period in excess of 2,000 days.  38 C.F.R. § 3.12 (c)(6).  Upon review of the evidence, the Board finds there were no compelling circumstances to warrant the prolonged AWOL period.  In making that determination, the Board reviewed the three factors to be considered for "compelling circumstances."  See 38 C.F.R. § 3.12(c)(6)(i-iii).  The Board must also consider the quality and length of the Appellant's military service, as well as the reasons the Appellant gives for going AWOL. 

In determining whether there are compelling circumstances to warrant the Appellant's prolonged unauthorized absence, the Board must first consider the length and character of his military service exclusive of the period of prolonged AWOL.  38 C.F.R. § 3.12 (c)(6)(i).  In this regard, the Appellant's personnel records confirm that he served in the military from February 16, 1966, to September 30, 1974.  However, the period of AWOL during this time lasted over 2,000 days (over five years) during his approximately eight years of service.  Therefore, the Board finds that the evidence of record is against a finding that the Appellant's service, exclusive of his period of prolonged AWOL, was of such quality and length that it could be characterized as honest, faithful and meritorious and of benefit to the Nation. 38 C.F.R. § 3.12 (c)(6)(i).  Thus, this factor works against his compelling circumstances defense. 

The Board must next consider the reasons for going AWOL, such as family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  38 C.F.R. 
§ 3.12(c)(6)(ii).  As discussed above, the Appellant indicated that he went AWOL due to family problems and then did not return because police authorities told him that when they checked with military authorities, there was no record of him.  However, the Appellant returned from the family emergency and then went and remained AWOL for such an extended period of time after the emergency leave precipitating the first AWOL, that such emergency family problems cannot be mitigating circumstances.

Considering whether there was hardship or suffering incurred during the Appellant's overseas military service, despite the Appellant's lay statements, his personnel records are negative for evidence of combat-related trauma.  There is no objective evidence of any harsh or dangerous living conditions or physical conditions.  Overall, the evidence does not rise to the level of compelling circumstances to justify such an extended period of AWOL. 

Finally, with respect to compelling circumstances for going AWOL, the Board must consider whether a valid legal defense exists which would have precluded a conviction for being AWOL.  38 C.F.R. § 3.12 (c)(6)(iii).  With respect to his prolonged unauthorized absence from December 22, 1968, to August 7, 1974, the Board notes that the Appellant opted for a discharge under other than honorable conditions rather than face administrative proceedings against him.  Such a choice strongly suggests that he did not have a valid legal defense, which would have precluded a conviction for being AWOL.  Indeed, there is no competent evidence in that regard, and it would be speculative to conclude otherwise.  Overall, after viewing the totality of the evidence, there is insufficient evidence of compelling circumstances to justify such an extended period of AWOL from December 22, 1968, to August 7, 1974. 

Despite the absence of compelling circumstances, however, the Board must still address whether the bar to VA benefits should be overturned, based on the theory that the Appellant was effectively "insane" when he went AWOL during his military service.  38 U.S.C.A. § 5303 (b); 38 C.F.R. § 3.12 (b).  "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits. 

With regard to the defense of insanity, at the time of the commission of the Appellant's period of AWOL totaling over 2,000 days, the preponderance of the evidence does not demonstrate that the Appellant was considered "insane" as defined under 38 U.S.C.A. § 5303 (b) and 38 C.F.R. § 3.12 (b).  The Appellant's service treatment records do not contain any medical records just prior to, during, or subsequent to the Appellant's period of AWOL service which would support a finding of insanity.  Mental illness was not documented on the Appellant's military entrance examination.  Similarly, the claims file does not contain any medical records during the Appellant's period of AWOL.  An October 2, 1968, letter from the Appellant's Commanding Officer reflects that there were no difficulties involved that might have caused the Appellant not to return to his unit.  There was no indebtedness and no disciplinary problems; his conduct and efficiency were noted to be excellent.  Further, it was noted that the Appellant got along with everyone in his unit.  The claims file does not contain any medical opinions to support a finding of insanity, and the Appellant does not claim he was insane.  Moreover, the Appellant has never been adjudicated as incompetent.  Therefore, the Board finds there is no probative evidence showing insanity at the time the offenses in question were committed. 

Additionally, no physician has concluded, and no evidence supports the theory, that, at the time of his period of AWOL, (1) the Appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the Appellant interfered with the peace of society; or (3) the Appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  38 C.F.R. § 3.354 (a).  Although he had gone AWOL, there were no findings that such behavior was asocial or otherwise hostile or harmful to others in a manner that deviated sharply from the social norm.  While going AWOL is clearly not an accepted standard of the military community, it does not occur infrequently nor does it necessarily indicate that the Appellant is insane.  In much the same manner as substance abuse, it does not exemplify the severe deviation from the social norm or the gross nature of conduct that is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97 (May 22, 1997). 

Finally, as to insanity, the record does not show that the Appellant had been rendered incompetent or had been incapable of understanding the consequences of his actions in service.  While the Appellant may, in fact, currently have psychiatric problems (there is some evidence of depression and insomnia), such facts do not establish "insanity" for VA purposes as held by VAOPGCPREC 20-97.  Rather, the competent and persuasive evidence on this question tends to establish that he was not then insane. 

In light of the foregoing, the Board finds that the weight of the evidence does not demonstrate that the Appellant was "insane" when he went AWOL during his military service or that there were "compelling circumstances" for his prolonged AWOL period.  38 U.S.C.A. §§ 5303 (a), 5107; 38 C.F.R. §§ 3.12 (b), 3.102, 3.354; VAOPGCPREC 20-97 (May 22, 1997).  Accordingly, the statutory bar to VA benefits as a result of being AWOL for a continuous period of at least 180 days is confirmed.  It follows that the character of the Appellant's military discharge under other than honorable conditions is a bar to his receipt of VA benefits.  In short, his claim must be denied.


ORDER

The character of the Appellant's discharge from service is a bar to VA benefits; the appeal is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


